Order amended by adding thereto the following: An allowance is made to the receiver of twenty-five dollars, the cost of his surety bond, and twenty-five dollars for his services, the same to he paid, by the plaintiff personally. The receiver shall pay to the life tenant the balance of the rents remaining in his hands. The life tenant-may file a surety company bond, approved by a justice of the Supreme Court, in the penalty of two thousand dollars, conditioned for the *913payment of the insurance money according to the final judgment in this case, or other proper order of the court, in which case the insurance money is to be paid to her by the receiver. If such bond is not filed within ten days the receiver shall'pay the insurance money into court subject to the order of the Trial or Special Term hereafter properly made. .